                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 RUSSELL GREER,                                  )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )   NO. 3:20-cv-00436
                                                 )
 TAYLOR A. SWIFT,                                )
                                                 )
        Defendant.                               )

                                            ORDER
       Pursuant to Administrative Order No. 176, this action is transferred to U.S. District Judge

Aleta A. Trauger as a “Related Case” to Civil Action No. 3:18-cv-00394.

       IT IS SO ORDERED.



                                            ____________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE




      Case 3:20-cv-00436 Document 5 Filed 05/27/20 Page 1 of 1 PageID #: 80
